



[ex1058frblogo.jpg]




AMENDED AND RESTATED SECURITY AGREEMENT
Distributions (Term Loan)
This Amended and Restated SECURITY AGREEMENT (LLC Distributions) (the
“Agreement”), dated as of April 14, 2016, is executed by and between GREENHILL &
CO., INC., a Delaware corporation (“Borrower”), and FIRST REPUBLIC BANK
(“Lender”) and amends and restates in its entirety that certain Security
Agreement (LLC Distributions) dated as of April 1, 2015 between the parties.
RECITALS
A.Lender and Borrower entered into a Loan Agreement (as hereafter amended “Term
Loan Agreement”) dated as of April 1, 2015, pursuant to which Lender provided
two term loans to, or for the benefit of, Borrower each in the original
principal sum of Twenty-Two Million Five Hundred Thousand and 00/100ths Dollars
($22,500,00.00) for a total principal sum of Forty-five Million and no/100ths
Dollars ($45,000,000.00) (the “Term Loan”). This Agreement is being provided in
connection with the Term Loan Agreement to secure Borrower’s obligations
thereunder.


B.Prior hereto, Borrower and First Republic Bank, a Nevada corporation,
predecessor-in-interest to Lender entered into that certain Loan Agreement
Revolving Line of Credit dated January 31, 2006, as modified from time to time
by written modification agreements (as modified, the “Revolving Loan Agreement”)
pursuant to which a loan in the current principal amount of Fifty Million and
00/100 Dollars ($50,000,000.00), (as modified the “Revolving Loan”) was made to
Borrower. The Loan is evidenced by Borrower’s Eighth Amended and Restated
Promissory Note dated April 1, 2015 (the “2015 Revolving Note”).


C.Borrower and Lender have entered into a Renewal and Modification Agreement
(“Renewal and Modification Agreement”) dated as of March 8, 2016 pursuant to
which, among other things, Lender increased the principal amount of the
Revolving Loan to the principal sum of Seventy Million and 00/100ths Dollars
($70,000,000.00). This increased commitment amount is evidenced by an Amended
and Restated Promissory Note dated as of even date herewith and executed by
Borrower (the “2016 Revolving Note”). The Renewal and Modification Agreement has
been amended by that certain Amended and Restated Renewal and Modification
Agreement (“A&R Renewal and Modification Agreement”). (The Revolving Loan
Agreement, the Renewal and Modification Agreement, the 2016 Revolving Note, the
A&R Renewal and Modification Agreement and all documents executed in connection
therewith are referred to collectively and the “Revolving Loan Documents”.)


D.The obligations of Borrower under the Revolving Loan are secured by an Amended
and Restated Security Agreement (Distributions) (“Revolving Loan Security
Agreement”) dated as of even date herewith executed by Borrower. The Revolving
Loan Security Agreement grants Lender a lien on the same Collateral as provided
under this Agreement.


E.The Commitment amount of the Revolving Loan has been increased to Seventy
Million Dollars ($70,000,000). In connection therewith, Borrower is pledging
additional collateral in the form of Distributions arising from its ownership
interest in Greenhill & Co. Europe Holdings flowing from Greenhill & Co. Europe
Holdings, Limited’s partnership interest in Greenhill & Co., Europe, LLP, a
limited liability partnership organized under the laws of England and Wales.
Said additional collateral is also being pledged as Collateral for the Term
Loan, as set forth under this Agreement.


NOW THEREFORE, for valuable consideration, the receipt and adequacy of which are
acknowledged, Borrower and Lender agree as follows:


ARTICLE I
DEFINITIONS


For purposes of this Agreement, capitalized terms not otherwise defined in this
Agreement shall have the meanings provided below or in the Commercial Code or in
the Loan Agreement.


1.1.Agreement - means this Security Agreement including without limitation any
Exhibits, any concurrent or subsequent rider to this Security Agreement and any
extensions, supplements, amendments or modifications to this Security Agreement
and/or to any such rider.


1.2.Attorneys’ Fees - is defined in Section 9.5.


1.3.Bankruptcy Code - means the U.S. Bankruptcy Code as now enacted or hereafter
amended.


1.4.Borrower - means Greenhill & Co., Inc., a Delaware corporation.


1.5.Borrower’s Books - means all of Borrower’s books and records including, but
not limited to: minute books; ledgers, and records indicating, summarizing or
evidencing Borrower’s assets, liabilities, the Collateral, the Secured
Obligations, and all information relating thereto; records indicating,
summarizing or evidencing Borrower’s business operations or financial condition;
and all computer programs, disc or tape files, printouts, runs, and other
computer prepared information and the equipment containing such information.







--------------------------------------------------------------------------------





1.6.Business Day - means any day other than a day on which commercial banks are
authorized or required by law to close in the State of California.


1.7.Capital Account - means any account or credit maintained or owed directly or
indirectly by the Company to or for Borrower or in Borrower’s name: (i) on
account of capital contributions of Borrower to or for the Company; and/or (ii)
which represents Borrower’s equity interest in the Company; and/or (iii) which
represents the value of Borrower’s Equity Interest.


1.8.Capital Calls - means all demands made, or to be made, upon Borrower for:
(i) the advance of funds to be made by Borrower to fund the capital of the
Company; or (ii) on account of, or in connection with, the Equity Interest.


1.9.Capital Contributions - means all payments and/or contributions made by
Borrower to the Company pursuant to any Capital Calls.


1.10.Commercial Code - means the Uniform Commercial Code, as now enacted or
hereafter amended, applicable in the State of California.


1.11.Company - means individually or collectively as the context so requires,
Greenhill & Co. LLC, a New York limited liability company and Greenhill & Co.
Europe Holdings, Limited, a company organized under the laws of England and
Wales.


1.12.Distributions - mean all amounts and rights to payment, payments and
distributions, amounts and cash owed to, paid to, or held for, or available to
Borrower or in Borrower’s name (in whichever form they exist, whether as
Instruments, Chattel Paper, Accounts, General Intangibles, Financial Assets or
otherwise) arising from, or on account of: (i) the Equity Interest, and (ii) all
Capital Accounts, including without limitation, all Interim Distributions and
all Liquidation Distributions.


1.13.Equity Interest - means the LLC Interest and the Shareholder Interest.


1.14.Exhibit - means any Exhibit attached hereto and incorporated herein.


1.15.Governmental Authorities - means: (i) the United States, England and Wales;
(ii) the state, county, city or other political subdivision in which any of the
Collateral is located; (iii) all other governmental or quasi-governmental
authorities, boards, bureaus, agencies, commissions, departments, administrative
tribunals, instrumentalities and authorities; and (iv) all judicial authorities
and public utilities having or exercising jurisdiction over Borrower, Borrower,
any Guarantor or the Collateral. The term “Governmental Authority” means any one
of the Governmental Authorities.


1.16.Governmental Permits - means all permits, approvals, licenses and
authorizations now or hereafter issued by any Governmental Authorities for or in
connection with the conduct of Borrower’s business or the ownership or use by
Borrower of the Collateral, or its other assets or its properties.


1.17.Governmental Requirements - means all existing and future laws, ordinances,
rules, regulations, orders or requirements of all Governmental Authorities
applicable to Borrower, any Guarantor, the Collateral or any of Borrower’s or
any Guarantor’s other assets or properties.


1.18.Guarantor - means, collectively, the Person or Persons, if any, now or
hereafter guaranteeing payment of the credit or payment or performance of the
Secured Obligations (or pledging collateral therefor).


1.19.Guaranty - means every guaranty agreement of any kind (including
third-party pledge agreements) now or hereafter executed by any Guarantor, and
all extensions, renewals, modifications and replacement thereof.


1.20.Insolvency Proceeding - means any proceeding commenced by or against any
person or entity, including Borrower, under any provision of the United States
Bankruptcy Code, as amended, or under any other bankruptcy or insolvency law,
including, but not limited to, assignments for the benefit of creditors, formal
or informal moratoriums, compositions or extensions with some or all creditors.


1.21.Interim Distribution - means any Distributions made in the ordinary course
of business of the subject entity and not in connection with a Liquidation
Distribution.


1.22.Judicial Officer or Assignee - means any trustee, receiver, controller,
custodian, assignee for the benefit of creditors or any other person or entity
having powers or duties like or similar to the powers and duties of a trustee,
receiver, controller, or assignee for the benefit of creditors.


1.23.Lender - means FIRST REPUBLIC BANK.


1.24.Lender Expenses - means all reasonable costs and expenses incurred by
Lender in connection with: (i) this Agreement or other Loan Document; (ii) the
transactions contemplated hereby or thereby; (iii) the enforcement of any rights
hereunder or thereunder; (iv) the recordation or filing of any documents; (v)
Lender’s Attorneys’ Fees; (vi) the creation, perfection or enforcement and
defense of the lien on any item of Collateral; and (vii) any expenses incurred
in any proceedings in the U.S. Bankruptcy Courts in connection with any of the
foregoing.


1.25.Liquidation Distribution - shall mean all Distributions that are
liquidating dividends or final return on capital to Borrower or repayment of
equity in connection with the liquidation, dissolution or termination of the
Company.


1.26.LLC Agreement - means the Operating Agreement or other formation agreement
listed on Exhibit B.


1.27.LLC Interest - means the membership interest of Borrower in Greenhill & Co.
LLC, a New York limited liability company.


1.28.Loan Agreement - is defined in Recital A and all extensions, renewals,
modifications and replacements thereof.





--------------------------------------------------------------------------------







1.29.Loan Document - means this Agreement, the Loan Agreement and any other
documents now or hereafter executed by Borrower or Guarantor or any other Person
and delivered to Lender at Lender’s request in connection with the credit
extended to Borrower and all extensions, renewals, modifications or replacements
thereof and any Note executed in connection therewith.


1.30.Note(s) - means: (i) the Promissory Note dated as of the date of this
Agreement executed by Borrower as Maker payable to Lender in the original
principal sum of $22,500,000.00 with a Maturity Date in 2016 (the “2016 Note”)
and (ii) the Promissory Note dated as of the date of this Agreement executed by
Borrower as Maker payable to Lender in the original principal sum of
$22,500,000.00 with a Maturity Date in 2018 (the “2018 Note”) and (ii) all
extensions, renewals, modifications and replacements thereof.


1.31.Permitted Liens - means any and all of the following: (i) liens for taxes,
fees, assessments or other governmental charges or levies, either not delinquent
or being contested in good faith by appropriate proceedings; and (ii) any lien
granted in favor of the Lender, and (iii) any other liens and encumbrances
agreed to in writing by Lender which shall be junior in priority to the lien of
Lender granted in this Agreement unless otherwise agreed to by Lender in
writing.


1.32.Person - means any natural person or any entity, including any corporation,
partnership, joint venture, trust, limited liability company, unincorporated
organization or trustee, or Governmental Authority.


1.33.Secured Obligations - means all debts, obligations and liabilities of
Borrower to Lender under or in connection with this Agreement, the Term Loan
Agreement, any Term Loan Note, and any of the other Term Loan Documents,
regardless whether such Secured Obligations are currently existing or hereafter
created, whether direct or indirect, whether absolute or contingent, whether
liquidated or unliquidated, including Attorneys’ Fees. Notwithstanding anything
to the contrary contained in the Loan Documents, the term “Secured Obligations”
shall not include any debts that are or may hereafter constitute “consumer
credit” which is subject to the disclosure requirements of the federal Truth-In
Lending Act (15 U.S.C. Section 1601, et seq.) or any similar state law in effect
from time to time, unless Lender and Borrower shall otherwise agree in a
separate written agreement.


1.34.Shareholder Agreement - means the Memorandum of Association of Greenhill &
Co. Europe Holdings, Limited dated January 22, 1999.


1.35.Shareholder Interest - means the ownership interest of Borrower in
Greenhill & Co. Europe Holdings, Limited.


1.36.Term Loan Agreement - is defined in Recital A.


1.37.Term Loan Documents - means this Agreement, the Term Loan Agreement, Term
Loan Notes and any other documents now or hereafter executed by Borrower or any
other Person and delivered to Lender at Lender’s request in connection with the
Term Loan and all extensions, renewals, modifications or replacements thereof.


1.38.Term Loan Note(s) - means: (i) the Promissory Note dated as of April 1,
2015 executed by Borrower as Maker payable to Lender in the original principal
sum of $22,500,000.00 with a Maturity Date in 2016 (the “Term Note A”) and (ii)
the Promissory Note dated as of April 1, 2015, executed by Borrower as Maker
payable to Lender in the original principal sum of $22,500,000.00 with a
Maturity Date in 2018 (the “Term Note B”) and (ii) all extensions, renewals,
modifications and replacements thereof.


ARTICLE II
SECURITY INTEREST


2.1.Security Interest. Borrower hereby grants to Lender a continuing valid,
first priority security interest in all present and future Collateral, described
in Exhibit B, now owned or hereafter acquired to secure repayment and
performance of the Secured Obligations.


2.2.Security Documents. Lender may file all financing statements and
confirmation statements and other documents as necessary to perfect and maintain
perfected Lender’s security interest. Borrower shall execute and deliver to
Lender all documents which Lender may reasonably request: (i) to perfect, and
maintain perfected, Lender’s security interests in the Collateral or, (ii) to
maintain or recognize the priority and enforceability of the Lender’s lien on
the Collateral, and (iii) to implement the terms of this Agreement. If requested
by Lender, Borrower will use its commercially reasonable efforts to have such
documents executed by relevant third parties and delivered to Lender.


2.3.Assignment of Rights to Payment.


(a)    Borrower hereby assigns, transfers and sets over to Lender and its
successors: (i) all of its rights to collect and receive Distributions from the
Company subject to the limitations set forth in Exhibit A.


(b)    All payments on Distributions are to be sent by wire transfer to the
account specified in Exhibit B (“Account”). Borrower shall take such steps as
are requested by Lender for the payment of all future Distributions into such
Account Funds deposited into the Account shall be released or applied as
provided in Exhibit A.


ARTICLE III
DISTRIBUTIONS AND DIVIDENDS


3.1.Distributions. Whether or not an Event of Default has occurred, all
Distributions will be deposited into the Account.


3.2.Delivery. Borrower shall promptly deliver to Lender all instruments or
chattel paper which constitute Collateral, duly endorsed and assigned.







--------------------------------------------------------------------------------





3.3.Funds Held in Trust. To the extent that Borrower receives any payment which
is to be paid to Lender, such payment is to be held in trust for Lender and
shall be segregated from Borrower’s other funds and shall be immediately paid to
Lender in the form as received (with any necessary endorsements).


3.4.Funds Held by Lender. All funds received by Lender may, in the discretion of
Lender, be held by Lender as additional Collateral and disbursed or applied to
the Secured Obligations as provided in Exhibit A.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES


Until the Secured Obligations are satisfied in full, Borrower makes the
following representations and warranties:


4.1.Borrower. Borrower’s full and correct name and address are indicated in
Exhibit A. If Borrower is an entity, Borrower: (i) is duly organized, validly
existing and in good standing under the laws of the state specified in Exhibit
A; (ii) is qualified to do business and is in good standing in each jurisdiction
in which the ownership of its assets or the conduct of its business requires
qualification as a foreign entity; and (iii) conducts business under the trade
name(s), if any, specified in Exhibit A, and no other trade name(s).


4.2.Authority. This Agreement has been duly authorized, and upon execution and
delivery will constitute the legal, valid and binding agreement and obligation
of Borrower, enforceable in accordance with its terms.


4.3.No Conflicts. The execution, delivery and performance by Borrower of this
Agreement and the grant of the lien herein do not: (i) violate any Governmental
Requirements applicable to Borrower; (ii) constitute a breach of any provision
of the organizational papers of Borrower; or (iii) constitute an event of
default under any agreement of Borrower.


4.4.Lawsuits; Compliance; Taxes. There is no material lawsuit, tax claim or
adjustment or other dispute pending to the best of the Borrower’s knowledge or
threatened against Borrower or the Collateral which may result, either
separately or in aggregate, in any material adverse change in the assets,
properties, business, profits or condition of the Borrower; nor does Borrower
know of any basis for any such action, suit, proceeding or investigation.
Borrower is in compliance with all Governmental Requirements and has satisfied,
prior to delinquency, all taxes due or payable by Borrower or assessed against
the Collateral.


4.5.Adequate Consideration. Borrower is receiving reasonably equivalent
consideration for entering into this Agreement.


4.6.Solvency. Borrower is now and shall be at all times hereafter solvent and
able to pay Borrower’s debts (including trade debts) as they mature.


4.7.Title to Assets. Borrower: (i) has and at all times will have full legal and
equitable title to the Equity Interest free of all liens and interests, except
Permitted Liens; and (ii) has the right to grant security interests in the
Collateral. No authorization or approval or notice is required to grant the lien
on the Collateral or for the delivery of this Agreement, except for such
authorizations, or notices which have been obtained or given prior hereto.


4.8.Equity Interest. Borrower is not in default of any duty or obligation
required in connection with the Equity Interest. All amounts and any Capital
Calls owed in connection therewith have been fully paid.


4.9.No Offsets or Defenses. All Distributions, Capital Accounts and other
amounts owed to Borrower in connection with the Equity Interest are subject to
no defense or set off other than those expressly specified in the LLC Agreement
or Shareholder Agreement, as applicable.


4.10.Company. The Company has been duly organized and is in good standing under
the laws of the State or Country of its formation. The Company is financially
solvent. The Company is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.


4.11.LLC Agreement; Shareholder Agreement. Each of the LLC Agreement and the
Shareholder Agreement identified in Exhibit B, a true and complete copy of which
has been provided to Lender, has been duly authorized, executed and delivered by
the parties thereto, has not been amended or supplemented, except as expressly
disclosed to Lender, and is in full force and effect and binding on all parties
thereto in accordance with its terms.


4.12.Non-Consumer. No item of Collateral is held primarily for personal, family
or household purposes or secures a loan which is obtained primarily for
personal, family or household purposes.


4.13.Liquidity. Upon execution of this Agreement, Borrower will remain liquid,
the total value of its assets will exceed its liabilities (contingent and
non-contingent); and it will be able to pay its debts as they come due.


4.14.Continuing and Cumulative Warranties. The warranties and representations
set forth in this Section shall be true and correct in all material respects at
the time of execution of this Agreement and shall constitute continuing
representations and warranties as long as any of the Secured Obligations remain
unpaid or unperformed. The warranties and representations shall be cumulative
and in addition to any other warranties and representations which Borrower shall
give to Lender, now or hereafter.


ARTICLE V
COVENANTS


Borrower agrees, until the Secured Obligations are satisfied in full:


5.1.Transfer or Release of Assets. Borrower shall not transfer, sell, abandon,
or release the Equity Interest, any Capital Account, any amounts owed to
Borrower in connection with the Equity Interest or any Capital Account, or any
other item of Collateral.





--------------------------------------------------------------------------------





5.2.Lien Free. Borrower shall keep the Collateral free of all liens and
interests, except Permitted Liens. However except as expressly agreed in writing
Lender’s lien shall be senior to all Permitted Liens.


5.3.Equity Interest. Borrower will not do any of the following without the prior
written consent of Lender: (i) if a Monetary Event of Default has occurred and
is continuing, withdraw capital or borrow from the Company or receive any
Distributions in contravention of Section 3 above or in Section 3 Disposition of
Distributions in Exhibit A hereto; (ii) vote or agree to dissolve either
Company; (iii) vote or agree to make any material amendments to the LLC
Agreement or the Shareholder Agreement; (iv) waive, or suspend any right to
collect, any Distributions or take any action which would adversely affect
Borrower’s right to any Distributions or Borrower’s right to collect any
Distributions; or (v) waive any material default under or breach of the LLC
Agreement or Shareholder Agreement. Borrower will: (i) perform and observe all
provisions of the LLC Agreement or Shareholder Agreement applicable to Borrower;
(ii) maintain and enforce the LLC Agreement and Shareholder Agreement; and (iii)
satisfy any Capital Calls now or hereafter received by Borrower.


5.4.Records. As regards any Collateral, Borrower shall: (i) maintain a standard
and modern system of accounting in accordance with generally accepted accounting
principles, or such other accounting principles as agreed to by Lender,
consistently applied; and (ii) not modify or change Borrower’s method of
accounting except to the extent required by any applicable new statute or
regulation. Borrower’s Books shall be accurate and complete. On Lender’s
request, Borrower shall deliver to Lender copies of Borrower’s Books.


5.5.Inspection. Borrower shall permit Lender and any of Lender’s
representatives, on demand, during business hours, to have access, upon not less
than five (5) Business Days prior written notice to Borrower for purposes of
examining and copying Borrower's Books pertaining to the Collateral. shall
deliver to Lender such reports and information concerning the Collateral as
Lender may reasonably request.


5.6.Taxes. Borrower shall pay all taxes relating to the Collateral when due.


5.7.Compliance with Applicable Laws. Borrower shall comply with and keep in
effect all Governmental Permits relating to it and the Collateral. Borrower
shall comply with: (i) all Governmental Requirements in all material respects;
(ii) all requirements and orders of all judicial authorities which have
jurisdiction over it or the Collateral; and (iii) all organizational documents
Borrower.


5.8.Expenses. Borrower agrees to reimburse Lender for any and all Lender
Expenses, and hereby authorizes and approves all advances and payments by Lender
for items constituting Lender Expenses.


5.9.Existence. If Borrower is an entity: (i) Borrower will maintain its
existence in good standing under the law of the State or Country of its
organization; (ii) will maintain its qualification as a foreign entity in each
jurisdiction in which the nature of its business requires such qualification;
and (iii) will not merge with any other entity without the consent of Lender
except for acquisitions or mergers which result in Borrower retaining 51% or
more of the equity interest of the resulting entity and control of the
management of such entity. For the avoidance of any doubt, the merger of
Greenhill Cogent Holdings L.P. and/or Greenhill Cogent L.P. with or into
Borrower or its solely owned affiliate is permitted.


5.10.Further Assurances. Upon Lender’s request, Borrower, at Borrower’s expense,
shall: (i) execute and deliver such further documents and notices satisfactory
to Lender; (ii) take any action requested by Lender to carry out the intent of
this Agreement and the other Term Loan Documents; and (iii) provide such reports
and information available to Borrower concerning the business, financial
condition and business of Borrower.


ARTICLE VI
EVENTS OF DEFAULT


The occurrence of any one or more of the following events shall constitute an
“Event of Default” under this Agreement, at the option of Lender:
6.1.Breach. There is a breach of any provision of this Agreement or discovery
that any material representations or warranty provided to Lender by, or on
behalf of Borrower, was materially inaccurate at the time given. There is a
breach of any provision of this Agreement or discovery that any material
representations or warranty provided to Lender by, or on behalf of Debtor, was
materially inaccurate at the time given; provided that the Debtor shall have
thirty (30) days to cure any breach of Section 5.4, 5.5, 5.6 and 5.8; provided
further that for Section 5.4, the thirty (30) day cure period shall commence
upon a notice from the Lender of the breach.


6.2.Lien Priority. Lender shall cease to have a valid and perfected first
priority lien on any of the Collateral subject only to such Permitted Liens,
except for any lien that the Lender has agreed in writing will be senior to
Lender’s lien.


6.3.Material Impairment. There is a material impairment of the value of the
Collateral.


6.4.Equity Interest. Borrower breaches any material provision of either the LLC
Agreement or the Shareholder Agreement or fails to make any Capital
Contributions; or either the LLC Interest or the Shareholder Interest is
terminated or action is commenced to terminate the LLC Interest or the
Shareholder Interest.


6.5.Seizure of Collateral. Any portion of the Collateral is subject to
attachment, seizure or is otherwise levied upon or comes into possession of any
Judicial Officer or Assignee; provided, however the Borrower shall have ten (10)
days to post a bond to cause such attachment, seizure or levy to be fully
released or removed after the occurrence of such an event.


6.6.Insolvency or Attachment. If Borrower: (i) fails to pay its debts as they
become due; (ii) commences dissolution or termination of its business; (iii) is
the subject of any voluntary or involuntary Insolvency Proceeding; (iv) is the
subject of any involuntary lien; or (v) is the subject of any receivership or
similar proceeding, provided, however, that Borrower shall have sixty (60) days
after the occurrence of such event within which to cause: (x) any involuntary
Insolvency proceeding to be dismissed; (y) the involuntary appointment of any
receiver, liquidator, trustee, custodian or sequstrator to be discharged or (z)
such lien to be fully released or removed.


6.7.Event of Default Under Term Loan Documents. There is an Event of Default
which is continuing under any of the other Term Loan Documents.





--------------------------------------------------------------------------------







6.8.Cross-Default. Any Event of Default has occurred and is continuing under the
Revolving Loan Agreement or under the Revolving Loan or under any Revolving Loan
Documents.


ARTICLE VII
LENDER'S RIGHTS AND REMEDIES; WAIVER


7.1.Remedies.


(a)    Subject to the limitations of certain rights of Lender to foreclose on
the Account only upon the occurrence of a Monetary Event of Default as provided
in Exhibit A, if an Event of Default occurs and is not cured by Borrower or
waived by Lender, Lender shall have all rights and remedies of a secured party
under the Commercial Code and as otherwise provided at law or in equity. Lender
shall provide such notices as are required under the Commercial Code. Lender may
dispose of any item of Collateral in a manner permitted by the Commercial Code.
All proceeds from the Collateral shall be applied or disbursed as permitted
under the Commercial Code subject to the provisions of Section 7.1 (b) below.


(b)    Lender shall not be obligated to foreclose on the Collateral or any part
thereof to collect any part of the Secured Obligations. Lender may foreclose
under the Revolving Loan Security Agreement and apply any and all proceeds
toward the Revolving Loan Secured Obligations.


7.2.Rights to Payment. Without limiting the foregoing, but subject to the
limitations of certain rights of Lender to foreclose on the Account only upon
the occurrence of a Monetary Event of Default as provided in Exhibit A upon the
occurrence of an Event of Default, Lender may: (i) make demand and collect all
amounts owed to Borrower in connection with the LLC Interest, the LLC Agreement,
the Shareholder Interest, the Shareholder Agreement or any Capital Account
relating to the LLC Interest or the Shareholder Interest; (ii) as regards the
foregoing amounts, settle or adjust disputes and claims directly with the
Borrower and compromise any obligations on terms and in any order which the
Lender considers advisable.


7.3.Judicial Action. If an Event of Default occurs that is continuing and is not
cured or waived by Lender, and if Lender, at its option, seeks to take
possession of any or all of the Collateral by court process, Borrower
irrevocably and unconditionally agrees that a receiver may be appointed by a
court for such purpose without regard to the adequacy of the security for the
Secured Obligations and such receiver may, at Lender’s option, collect or
dispose of all or part of the Collateral.


7.4.Liability for Deficiency. If an Event of Default occurs that is continuing
and is not cured or waived by Lender, Borrower shall remain liable for any
deficiency remaining on the Secured Obligations after disposition of all or any
of the Collateral and Lender’s application of the proceeds thereof to the
Secured Obligations.


7.5.Actions. Borrower authorizes Lender, without notice or demand and without
affecting its liability hereunder, and without consent of Borrower, to: (i) take
and hold additional security for the payment of the Secured Obligations with the
consent of the party providing such security; and (ii) accept additional
co-guarantors for the payment of the Secured Obligations.


7.6.Power of Attorney. Borrower irrevocably appoints Lender, with full power of
substitution, as its attorney-in-fact, coupled with an interest, with full
power, in Lender’s own name or in the name of Borrower: (i) at any time to sign,
record and file all documents referred to in this Agreement; and (ii) after an
Event of Default: (a) to endorse any checks, notes and other instruments or
documents evidencing the Collateral, or proceeds thereof; (b) to discharge
claims, demands, liens, or taxes affecting any of the Collateral; (c) to settle,
and give releases of, any insurance claim that relates to any of the Collateral,
obtain payment of claim, and make all determinations with respect to any such
policy of insurance, and endorse Borrower’s name on any proceeds of such
policies of insurance; or (d) to instruct any Person having control of any books
or records relating to the Collateral to give Lender full rights of access
thereto. Lender shall have the right to exercise the power of attorney granted
in this Section directly or to delegate all or part of such power. Lender shall
not be obligated to act on behalf of Borrower as attorney-in-fact.


ARTICLE VIII
WAIVERS


8.1    Waivers. (i) Borrower waives all presentments, demands for performance,
notices of nonperformance, protests, notices of protest, notices of dishonor,
notices of default or demand, notices of acceptance of and reliance on this
Agreement and notices of the creation, or incurring of new or additional
indebtedness, notices of renewal, extension or modification of the indebtedness,
notices of any information about Borrower at any time learned by Lender and all
other notices to which Borrower might otherwise be entitled; (ii) Borrower
waives any right to require Lender to: (a) proceed against Borrower; (b) proceed
against or exhaust any security held from any Person or marshalling of assets or
liens; (c) proceed against any other Guarantor; or (d) pursue any other remedy
available to Lender; (iii) Borrower waives any defense arising by reason of any
disability or other defense of Borrower or by reason of the cessation from any
cause whatsoever of the liability of Borrower; (iv) Borrower waives the benefit
of any statute of limitations affecting its liability hereunder or the
enforcement hereof; (v) Borrower waives all rights and defenses arising from
Lender’s election of remedies; (vi) Borrower waives all rights, remedies and
benefits under California Civil Code Section 1479 and 2822(a). Borrower
acknowledges that the waivers provided herein are made with Borrower’s full
knowledge of the significance of such waivers, and that Lender is relying on
such waivers.


ARTICLE IX
MISCELLANEOUS


9.1.Notices. Any notice, demand or request required hereunder shall be given in
writing (at the addresses set forth in Exhibit A) by any of the following means:
(i) personal service; (ii) electronic communication, whether by telex, telegram
or telecopying or other form of electronic communication; (iii) overnight
courier; or (iv) registered or certified, first class U.S. mail, return receipt
requested, or to such other addresses as Lender or Borrower may specify from
time to time in writing.


(a)    Any notice, demand or request sent pursuant to either subsection (i) or
(ii), above, shall be deemed received upon such personal service or upon
dispatch by electronic means.







--------------------------------------------------------------------------------





(b)    Any notice, demand or request sent pursuant to subsection (iii), above,
shall be deemed received on the Business Day immediately following deposit with
the overnight courier, and, if sent pursuant to subsection (iv), above, shall be
deemed received forty-eight (48) hours following deposit into the U.S. mail.


9.2.Choice of Law. This Agreement shall be determined under, governed by and
construed in accordance with California law. The parties agree that all actions
or proceedings arising in connection with this Agreement shall be litigated only
in the state courts located in the County of San Francisco, State of California,
or the federal courts located in the Northern District of California. Borrower
waives any right Borrower may have to assert the doctrine of forum non
conveniens or to object to such venue and hereby consents to any court-ordered
relief.


9.3.Successors and Assigns; Assignment. This Agreement shall be binding and
deemed effective when executed by Borrower and accepted and executed by Lender.
This Agreement shall be binding on Lender’s and Borrower’s successors and
assigns. Borrower agrees that it may not assign this Agreement without Lender’s
prior written consent. Lender may assign, in whole or in part, all of its right,
title and interest in and to this Agreement at any time without the consent of
Borrower. In connection with any assignment, Lender may disclose all documents
and information that Lender has or may hereafter have relating to Borrower. No
consent to an assignment by Lender shall release Borrower or any Guarantor from
their obligations to Lender.


9.4.Severability; Waivers. Each provision of this Agreement shall be severable
from every other provision of this Agreement for the purpose of determining the
legal enforceability of any provision. No waiver by the Lender of any of its
rights or remedies in connection with this Agreement shall be effective unless
such waiver is in writing and signed by the Lender. No act or omission by Lender
to exercise a right as to any event shall be construed as continuing, or as a
waiver or release of, any subsequent right, remedy or recourse as to a
subsequent event.


9.5.Attorneys’ Fees. On demand Borrower shall reimburse Lender for all
reasonable costs and expenses, including, without limitation, reasonable
attorneys’ fees, costs and disbursements (and fees and disbursements of Lender’s
in-house counsel) (collectively “Attorneys’ Fees”) expended or incurred by
Lender in any way in connection with the amendment and/or enforcement of this
Agreement and Lender’s rights hereunder and to the Collateral whether or not
suit is brought. Attorneys’ Fees shall include, without limitation, attorneys’
fees and costs incurred in any State, Federal or Bankruptcy Court, and in any
Insolvency Proceeding of any kind in any way related to this Agreement, the
Note, or any item of Collateral and/or Lender’s lien thereon.


9.6.Headings. Article and section headings are for reference only and shall not
affect the interpretation or meaning of any provisions of this Agreement.


9.7.Integration; Amendment. No modification or amendment to this Agreement, or
novation of the obligations under this Agreement, shall be effective unless in
writing, executed by Lender and the other relevant parties. Except for currently
existing obligations of Borrower to Lender, all prior agreements,
understandings, representations, warranties, and negotiations between the
parties, whether oral or written, if any, which relate to the substance of this
Agreement, are merged into this Agreement. Borrower hereby waives the right to
assert any agreement, promise, fact or any parol (oral) evidence which is
contrary to the terms or representations specified in this Agreement.


9.8.Joint and Several Liability. Should more than one Person sign this Agreement
as Borrower, the obligations of each signatory shall be joint and several.


9.9.Counterparts; Electronic Signatures. This Agreement may be executed in
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute but one and the same agreement. A signed
copy of this Agreement transmitted by a party to another party via facsimile or
an emailed “pdf” version shall be binding on the signatory thereto.


9.10.WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, LENDER AND
BORROWER HEREBY VOLUNTARILY, UNCONDITIONALLY AND IRREVOCABLY WAIVE TRIAL BY JURY
IN ANY LITIGATION OR PROCEEDING IN A STATE OR FEDERAL COURT WITH RESPECT TO, IN
CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS
OR THE SECURED OBLIGATIONS, OR ANY INSTRUMENT OR DOCUMENT DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING WITHOUT LIMITATION, CLAIMS RELATING TO THE APPLICATION OR THE
VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF, OR ANY
OTHER CLAIM OR DISPUTE HOWSOEVER ARISING (INCLUDING TORT AND CLAIMS FOR BREACH
OF DUTY), BETWEEN LENDER AND BORROWER.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE TO FOLLOW]


    





--------------------------------------------------------------------------------





This Agreement is executed as of the date stated at the top of the first page.
Accepted:


LENDER:


FIRST REPUBLIC BANK.






By: /s/ Rose C. Stewart


Name: Rose C. Stewart


Title: Director, Manager Commercial Loan Operations




DEBTOR:


GREENHILL & CO., INC,


a Delaware corporation






By: /s/ Harold J. Rodriguez, Jr.


Name: Harold J. Rodriguez, Jr.


Title: Chief Operating Officer








--------------------------------------------------------------------------------





EXHIBIT A
TO
SECURITY AGREEMENT
Distributions




This Exhibit A is an integral part of the Agreement between Lender and Borrower,
and the following terms are incorporated in and made a part of the Agreement to
which this Exhibit A is attached:


 
 
 
 
 



1.
Borrower: Borrower represents that his/her/its name, address and state of
incorporation or formation (if Borrower is a registered entity) is as follows:



1.1.Name: Greenhill & Co., Inc.


1.2.Trade Names or DBAs (if any): N/A


1.3.Type of Entity and State of Formation or Incorporation: Corporation,
Delaware


1.4.Address for Notices: 300 Park Avenue, New York, New York 10022


 
 
 
 
 





2.    Lender’s Notice Address:    FIRST REPUBLIC BANK
111 Pine Street
San Francisco, CA 94111
Attn: Commercial Loan Operations


 
 
 
 
 



3.    Disposition of Distributions:


3.1
Liquidation Distributions. Whether or not a Monetary Event of Default has
occurred, all Liquidation Distributions whether held in the Account or not, will
be applied to the Secured Obligations.



3.2
Interim Distributions. Absent a Monetary Event of Default which has occurred and
is continuing, all Interim Distributions may be released from the Account to
Borrower or disbursed by Borrower to pay tax obligations of the Borrower, and of
Greenhill Capital Partners, LLC, Greenhill & Co. LLC and Greenhill Cogent LP;
and for other general corporate purposes.



3.3
Monetary Event of Default. If a Monetary Event of Default has occurred and is
continuing, all Distributions will be paid to Lender and whether held in the
Account or not, all Distributions and their proceeds will be applied to the
Secured Obligations.



3.4
Monetary Event of Default. The term “Monetary Event of Default” shall mean any
failure to make a timely monetary payment (taking into account any cure periods)
to Lender, provided for under the Term Loan Agreement or the Term Loan Note or
any Term Loan Document (whether or not notice of such missed payment is required
under the Term Loan Agreement).



 
 
 
 
 



4.    Additional Covenants: N/A


 
 
 
 
 








--------------------------------------------------------------------------------





EXHIBIT B
TO
SECURITY AGREEMENT
Distributions


DESCRIPTION OF COLLATERAL


The Collateral (“Collateral”) consists of all of the right, title and interest
of Borrower in and to the following assets whether currently existing or
hereafter arising:
(a)all Capital Accounts which are held for, or in the name of, Borrower by or
with the Company;
(b)all Distributions and other rights to payment arising from or on account of
the Equity Interest;
(c)all Accounts, General Intangibles, Instruments, and Chattel Paper related to
or arising in connection with any of the foregoing assets;
(d)all proceeds of any of the foregoing, including without limitation, all
Accounts, Deposit Accounts, including, without limitation, the Borrower’s
Deposit Account specified below (“Account”), Chattel Paper, Instruments and
General Intangibles arising from or on account of any of the foregoing and any
deposit accounts which contain the proceeds of any of the foregoing; and
(e)all Borrower’s books and records, which relate to any of the foregoing.
Certain Definitions:
“Account” - means Account No. maintained by Secured Party in the name of
Borrower.
“Borrower” - means Greenhill & Co., Inc., a Delaware corporation.
“Capital Account” - means any account or credit maintained or owed directly or
indirectly by the Company to or for Borrower or in Borrower’s name: (i) on
account of capital contributions of Borrower to or for the Company; and/or (ii)
which represents Borrower’s equity interest in the Company, and/or (iii) which
represents the value of Borrower’s Equity Interest.
“Company” - means Greenhill & Co. LLC, a New York limited liability company and
Greenhill & Co. Europe Holdings, Limited organized under the laws of England and
Wales.
“Distributions” - means all amounts and rights to payment, payments and
distributions owed to, paid to, or held for, or available to Borrower or in
Borrower’s name (in whichever form they exist, whether as Instruments, Chattel
Paper, Accounts, General Intangibles, Financial Assets or otherwise) arising
from, or on account of: (i) the Equity Interest, and (ii) all Capital Accounts,
including, without limitation, all Interim Distributions and all Liquidation
Distributions.
“Equity Interest” - means the LLC Interest and the Shareholder Interest.
“Interim Distribution” - means any Distributions made in the ordinary course of
business of the subject entity and not in connection with a Liquidation
Distribution.
“Liquidation Distribution” - means all Distributions that are liquidating
dividends or final return on capital to Borrower or repayment of equity in
connection with the liquidation, dissolution or termination of either Company.
“LLC Agreement” - means the following agreement(s) Amended and Restated
Operating Agreement of Greenhill & Co, LLC dated May 3, 2004, and all amendments
thereto.
“LLC Interest” - means the membership interest of Borrower in Greenhill & Co.
LLC, a New York limited liability company as provided in the LLC Agreement.
“Shareholder Agreement” - means means the Memorandum of Association dated
January 22, 1999 of Greenhill & Co. Europe Holdings, Limited.
“Shareholder Interest” - means the ownership interest of Borrower in Greenhill &
Co. Europe Holdings, Limited a company organized under the laws of England and
Wales.
Unless otherwise defined herein, the terms used herein shall have the meaning
provided in the Uniform Commercial Code, as now enacted or hereafter amended,
applicable in the State of California.





